* 33-/5
                                 ELECTRONIC RECORD




COA #      03-12-00474-CR                         OFFENSE:        19.03


           Christina Lyons v. The State of
STYLE:     Texas                                  COUNTY:         Hays

COA DISPOSITION:        AFFIRMED                  TRIAL COURT:    22nd District Court


DATE: 2/26/15                      Publish: NO    TC CASE #:      CR-11-0101




                         IN THE COURT OF CRIMINAL APPEALS



STYLE:    Christina Lyons v. The State of Texas        CCA#:
                                                                          tsws*
         APPfiLi AMTy<>               Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:
                                                       JUDGE:

DATE:           «      ^?/-T                           SIGNED:                          PC:_

JUDGE:       Yju                                       PUBLISH:                         DNP:

   XjafoW?*) +• frLC/ft-/f~ uA)oLb 6krf~^

                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD